DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15, 17, 20, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US 2014/0223979) in view of Karlsson et al (US 2005/0000908 A1). 
Regarding claim 1, Wiseman et al discloses a process for the production of a phosphate containing fertilizer product
(see Wiseman et al teaching a process for producing a fertilizer comprising phosphorous compounds [abstract]), 
comprising the steps of:
providing a phosphate containing precipitate from a wastewater treatment process
(Wiseman et al teaches incorporating phosphorus nutrients into sewage sludge [0002] generated from wastewater treatment [0074] but does not explicitly disclose the starting sewage sludge taken from a wastewater treatment process already contains phosphate precipitates;  
however, Karlsson et al teaches treating sludge obtained from wastewater purification [0001]  by precipitating already present phosphorus into phosphates [0041, 0024], thereby reading on a phosphate containing precipitate from a wastewater treatment process; Karlsson et al further discloses precipitating the phosphate has a favorable effect as a filtering aid in dewatering treated sludge [0050] wherein the final product has use as a fertilizer [0006]; Karlsson et al and Wiseman et al are analogous inventions in the field of fertilizers comprising phosphorus produced from sludge obtained from wastewater treatment; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sewage sludge with precipitated phosphate like that described in Karlsson et al in the process of Wiseman et al; one of ordinary skill in the art would have been motivated to do so to improve efficiency of processing and extracting the nutrient as a fertilizer (Karlsson et al [0006]) 
separating water from the precipitate to provide a dewatered slurry cake
(see Wiseman et al teaching the wet sludge cake is a starting material comprising dewatered sewage sludge from wastewater treatment [0116]), 
adding or admixing additional phosphorous containing compounds selected from the group consisting of monopotassium phosphate, dipotassium phosphate, tripotassium phosphate, monoammonium phosphate, diammonium phosphate, monocalcium phosphate, dicalcium phosphate, and mixtures thereof
(Wiseman et al teaches premixing wet sewage sludge cake with nitrogen or phosphorus nutrients including diammonium phosphate, monoammonium phosphate, monopotassium phosphate, dipotassium phosphate, among others [0045-0046])
thereby obtaining a fertilizer product
(see Wiseman et al teaching a process for producing a fertilizer comprising phosphorous compounds [abstract]), 
wherein the wastewater treatment process comprises:
a primary treatment, in which suspended and floating solids from raw sewage are removed; a secondary treatment, to which wastewater from the primary treatment is subjected, and in which dissolved organic matter is removed by using microbes; a tertiary treatment, to which wastewater from the secondary treatment is subjected, which tertiary treatment configured to reduce phosphate and optionally nitrogen to allow rejection of the wastewater treated in the tertiary treatment into estuaries, low-flow rivers, coral reefs or other fragile ecosystem
(Karlsson et al discloses the general steps of wastewater purification (e.g. wastewater treatment process) that comprises treating sludge sequentially through primary (mechanical), secondary (biological) and tertiary (chemical) steps [0003, 0005], wherein the primary mechanical treatment is a filtering of coarse impurity particles (e.g. removal of suspended and floating solids) prior to the biological and chemical steps [0003], the secondary treatment of the primary sludge is a biological purification that uses anaerobic digestion to breakdown organic matter to reduce sludge (e.g. removal of organic matter using microbes) [0005], and the tertiary treatment of the 
wherein in the tertiary treatment of the wastewater treatment process phosphate is precipitated from the water phase to create the phosphate containing precipitate by using ferric or ferrous, or aluminum, salts
(Karlsson et al discloses the chemical purification (e.g. tertiary treatment) is performed by precipitating phosphate using aluminum or iron (e.g. ferric of ferrous) salts [0004]),
wherein the phosphate of the phosphate containing precipitate is one or more of salts selected from the group ferric phosphate
(Karlsson et al teaches the phosphorus is precipitated as trivalent iron phosphate (e.g. ferric phosphate) [0044]); 
wherein the process further comprises a hygienisation step selected from thermal hygienisation performed at temperatures of 50-180 °C, and/or chemical hygienisation performed by addition of a compound selected from the group peracetic acid and hydrogen peroxide
(Karlsson et al further discloses the sludge from the waste water purification (e.g. sludge that has been subjected to primary, secondary and tertiary treatments) contains pathogenic bacteria and is thus advantageously sanitized [0009, 0022] chemically by adding oxidizers such as hydrogen peroxide, peracetic acid [0046]; Wiseman et al also makes obvious the use of heat of about 93°C (200 °F) to kill pathogens [0134]).
wherein the wastewater treatment process is configured so that phosphorus is precipitated mainly in the tertiary treatment
(Karlsson et al teaches tertiary chemical treatment whereby the phosphate is precipitated as iron phosphate (e.g. ferric phosphate) [0004] by the addition of metal salts of iron after the biological purification process (e.g. after the secondary step)); and
and wherein the dewatered slurry cake comprises 4-30 wt% phosphorous, less than 0.6 mg/kg Cd and less than 15% carbon, calculated on dry solids.
(see Wiseman et al teaching the wet sludge cake is a starting material comprising dewatered sewage sludge from wastewater treatment [0116] and Karlsson et al teaches treating sludge obtained from wastewater purification [0001]  by precipitating already present phosphorus into phosphates [0041, 0024], thereby reading on a phosphate containing precipitate from a wastewater treatment process and therefore the process suggested by the combination of prior art references would inherently anticipate the claimed slurry cake composition).

Regarding claim 3, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the phosphate of the phosphate containing precipitate is a salt selected from the group ferric phosphate
(Karlsson et al teaches the phosphorus is precipitated as trivalent iron phosphate (e.g. ferric phosphate) [0044]).

Regarding claim 4, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the nitrogen containing compounds may be selected from the group urea, ammonium sulphate, mono ammonium phosphate, diammonium phosphate (Wiseman et al [0111]).

Regarding claim 5, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the potassium containing compounds may be selected from the group potassium sulphate, potassium chloride, potassium nitrate, potassium phosphate (Wiseman et al [0113]).

Regarding claim 6, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the dewatered slurry cake has a dry solids content of 4-80 wt%
(Wiseman et al teaches the dewatered wet sludge cake typically has about 25 wt% dry solids and exemplifies 20.5 wt % [0122, lines 1-5]).

Regarding claim 7, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the dewatered slurry cake has a phosphorous content calculated on dry solids content of 4-30 wt%
(Wiseman et al teaches the product has a phosphorus content of 1-10 wt% and exemplifies 6 % [0121]).

Regarding claim 9, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the thermal hygienisation is performed at temperatures of 50-120°C
(Wiseman et al discloses the use of heat of about 93°C (200 °F) to kill pathogens (e.g. thermal hygienisation) [0134]).

Regarding claim 11, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the steps of: 
- optionally mixing said slurry, 
- optionally adding water, and 
- pelletizing or granulating the slurry to obtain pellets and granules, respectively
(Wiseman et al discloses pelletizing or granulating the biosolids fertilizer [0115, lines 9-10]; further regarding the use of “optionally”, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest 

Regarding claims 12 and 14, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the step of drying the dewatered slurry cake and/or the formed pellets or granules (claim 12) and the step(s) of cooling of the pellets or granules, and/or screening of the pellets or granules, in any order
(see Wiseman et al teaching the granulated solids are screened, cooled and dried, not necessarily in that order [0115, last two sentences]).

Regarding claim 13, Wiseman et al modified by Karlsson et al discloses the process according to claim 11, wherein the dried formed pellets have a dry solids content selected from the group of range of 70-100 wt%
(see Wiseman et al teaching heat drying pellets to have more than 90 wt% solids (e.g. 90-100 wt%) [0134, lines 8-10]).

Regarding claims 15 and 25, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the process further comprises the step of coating of the pellets (claim 15) with a coating comprising a compound selected from the group vegetable oil
(see Wiseman et al teaching coating the dried sludge pellets with oil [0183] that is yellow grease (e.g. vegetable oil) [0182]).

Regarding claim 17, Wiseman et al modified by Karlsson et al discloses a fertilizer obtained from the process according to claims 1 


Regarding claims 20 and 27, Wiseman et al modified by Karlsson et al discloses the process according to claim 1, wherein the phosphate is a salt including a metal selected from iron and aluminum 
(Karlsson et al discloses iron phosphate [0029, 0044] and suggests aluminum in addition to iron as commonly used metal salts to precipitate phosphate [0004]).

Regarding claims 22, 26 and 28, Wiseman et al modified by Karlsson et al teach the method of using a fertilizer obtained in the process according to claims 1 and 19, the method comprising applying the fertilizer on cultivation media (claim 22), on soil (claims 26, 28), which provides fertilization for crops during the growth period
(Wiseman et al discloses using products derived from the sewage sludge as a fertilizer that provides for the slow release of nutrients into the soil (e.g. cultivation media) [0003, lines 1 -5]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wiseman et al (US 2014/0223979) in view of Karlsson et al (US 2005/0000908 A1) and further in view of Hornick et al (“Utilization of Sewage Sludge Compost as a Soil Conditioner and Fertilizer for Plant Growth”, 1984, accessed from naldc.nal.usda.gov).

Regarding claim 21, Wiseman et al modified by Karlsson et al teach the process according to claim 1. Wiseman et al does not explicitly disclose the pH level of the fertilizer product to be 5-8. However, Karlsson et al discloses adjusting the pH of the sludge to about 7 to neutralize it [0051] and Hornick et al teaches plant available phosphorus is more stable within the range of 6.5-7.5 [pg. 7, col. 1, para 3] and crops can be safely grown if the soil pH is above a pH of 6.5 [pg. 5, col. 1, footnote]. Wiseman et al, Karlsson et al and Hornick et al are analogous inventions in the field of sewage sludge treated for fertilizer usage.
.

Response to Arguments

Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 8) the prior art references do not teach or suggest the added claim limitation in claim 1: wherein the dewatered slurry cake comprises 4-30 wt% phosphorous, less than 0.6 mg/kg Cd and less than 15% carbon, calculated on dry solids. This argument is not persuasive. The prior art references do not explicitly disclose these values of the slurry cake. However, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In this case, the combination of the Wiseman and Karlsson references teach and/or suggest the claimed fertilizer production process. In Wiseman’s method, the wet sludge cake is a starting material comprising dewatered sewage sludge from wastewater treatment [0116] and Karlsson et al teaches treating sludge obtained from wastewater purification [0001]  by precipitating already present phosphorus into phosphates [0041, 0024]. Therefore, the process suggested by the combination of prior art references would inherently anticipate the claimed slurry cake composition. In looking to Applicant’s Specification, even standard dewatered regular sewage sludge exhibits cadmium values that lie within the claimed range. The dewatered precipitate demonstrates values of phosphorous and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rorat, Agnieszka, et al. "Sanitary and environmental aspects of sewage sludge management." Industrial and Municipal Sludge. Butterworth-Heinemann, 2019. Pg. 155. (“The composition of sewage sludge is highly variable and may depend on many various factors such as the seasons, the technology applied in wastewater treatment plants (WWTPs), the specificity of the source area of the influent, etc.”)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 27, 2022